Title: To George Washington from Richard Platt, 18 April 1783
From: Platt, Richard
To: Washington, George


                        
                            Sir
                            Robinson’s April 18th 1783
                        
                        Having in war been reconciled to a seperation from my friends, (within hostile limits) at the return of peace,
                            which, I understand is certain; the impulse of filial duty bids me request your Excellency’s indulgence to pass from
                            Norwork in Connecticut over to Huntington, or some place East of it, on Long-Island, with a view of seeing them.
                        I should wish leave of absence for two or three weeks, and in Case of its not interfering with the designs of
                            the Commander in chief in that space, to visit New York, and to take Conveyance from thence to this place; In submitting
                            these Considerations, I have the Honor to be Your Excellency’s most Obedient and most humble servant
                        
                            Richd Platt
                        
                    